Citation Nr: 0922246	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 through 
October 1970.  This period of active duty service included 
service in Vietnam from March 1969 through March 1970 as a 
member of the United States Army 25th Infantry Division's 
Supply and Transportation Company.  The Veteran was decorated 
with two bronze star medals for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  In February 2009, the Veteran 
appeared and offered his testimony at a Video Conference 
hearing which was held at the RO in Philadelphia, 
Pennsylvania.  At the Veteran's request, the Board agreed to 
hold the record open for an additional 60 days from the date 
of the hearing in order to permit the Veteran to submit 
additional evidence.  No additional documentation was 
received by the Board during that period.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
initially denied in an August 1991 rating decision that was 
forwarded to the Veteran in September 1991.

2.  Evidence received since the August 2001 rating decision 
is new and material in that the newly submitted evidence 
reflects a current and ongoing diagnosis of PTSD and relates 
to the occurrence of the Veteran's reported in-service 
stressors; facts which were not established in the record 
that previously existed at the time of the August 1991 rating 
decision.


CONCLUSION OF LAW

New and material evidence has been received, warranting that 
the Veteran's claim for service connection for PTSD be 
reopened.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for PTSD was denied in an August 1991 rating 
decision on the bases that the evidence of record at that 
time did not reflect a diagnosis of PTSD either in-service or 
after his discharge from service, and did not reflect an 
aggravation of any psychiatric disorders that pre-existed the 
Veteran's service.
The Board therefore finds that the August 1991 rating 
decision is final under 38 U.S.C.A. § 7105(c).  The question 
for the Board is now whether new and material evidence has 
been received by the RO in support of the Veteran's claim 
since the issuance of that final decision.

At the time of the RO's August 1991 rating decision, the 
record before the RO consisted of hospital treatment records 
of The Graduate Hospital from December 1986 and November 
1989, ongoing treatment records of Dr. Parviz Kambin from 
July 1989 through February 1991, the Veteran's DA Form 20, 
and the Veteran's service treatment records.  Generally, 
these records do not pertain to treatment for any psychiatric 
symptoms or disorder, and do not reference any diagnosis or 
subjective complaints of PTSD or related symptoms.  These 
records also do not mention any reported in-service stressors 
or indicate any relationship between any in-service stressor 
and any diagnosed PTSD.

In July 2007, the Veteran requested VA to reopen his claim 
for service connection for PTSD.  In support of this request, 
the Veteran has provided treatment records from the VA 
medical center in Coatesville, Pennsylvania which relate to 
treatment received by the Veteran from April 2007 through 
January 2008.  A May 2007 treatment note reflects a treating 
physician's opinion that the Veteran presented at that time 
with a clear symptom picture of PTSD.  The physician further 
noted that during that treatment visit, the Veteran reported 
various in-service stressors that occurred during his service 
in Vietnam.  These reported stressors included incidents 
where the Veteran:  observed dismembered bodies and the 
bodies of killed and wounded soldiers; was under frequent 
mortar attack; and was involved in a incident in which he was 
required to drive a truck through an enemy ambush.  
Subsequent VA treatment records through January 2008 reflect 
systematic treatment for an ongoing multi-axis diagnosis 
which included a diagnosis of PTSD.

The Veteran has also provided certificates of citation which 
reflect that he was awarded the Bronze Star Medal on two 
occasions, for service in Vietnam from March 1969 through 
March 1970.  The certificates reflect that the Veteran was 
being recognized for "rapid assessment and solution of 
numerous problems inherent in a combat environment [that] 
greatly enhanced the allied effectiveness against a 
determined and aggressive enemy."

The Veteran also provided testimony at a February 2009 Video 
Conference hearing.  At the hearing, he elaborated upon the 
stressors he reported at his May 2007 VA treatment, as well 
as testimony of other stressor events that occurred during 
his service in Vietnam.

The evidence recently submitted by the Veteran was not before 
the RO at the time of its August 1991 decision, and indicates 
a current and ongoing diagnosis of PTSD.  This evidence also 
relates to the unestablished facts of the occurrence of an 
in-service stressor and a possible relationship between the 
Veteran's diagnosed PTSD and the reported in-service 
stressor.  As such, the Board finds that this evidence now 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for PTSD.

For all of the above reasons, the Board has determined that 
new and material evidence has been received and that the 
Veteran's claim for service connection for PTSD should be 
reopened.  This claim will next be addressed by the Board on 
a de novo basis, an action that will not prejudice the 
Veteran in light of the ultimate outcome.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Duties to notify and assist

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States of 
Appeals for Veterans Claims (Court) has held that the VCAA 
requires that VA look at the bases for the denial in its 
prior final decision and that VA provide the Veteran with a 
notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  The 
veteran is thereby notified that the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
Insofar as the Veteran's request to reopen his claim of 
service connection for PTSD on the basis that VA has received 
new and material evidence, the Board has considered whether 
VA has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

New and material evidence has been received; service 
connection for PTSD is reopened.


REMAND

VA medical center treatment record from May 2007 reflects 
that the Veteran has reported that he is presently receiving 
benefits from the Social Security Administration (SSA).  
Efforts should be made to determine whether the Veteran is 
receiving disability benefits from the SSA, and if such 
benefits have been received by the Veteran, to obtain the 
Veteran's SSA records.  38 U.S.C.A. § 5103A(c)(3).

At his May 2007 VA treatment, the Veteran reported various 
in-service stressors, including instances where he:  observed 
dismembered bodies and the bodies of killed and wounded 
soldiers; was under frequent mortar attack; and was involved 
in a incident in which he was required to drive a truck 
through an enemy ambush.  At his February 2009 Video 
Conference hearing, the Veteran testified that he served in 
Cu Chi, Vietnam as a member of the United States Army 25th 
Infantry Division Supply and Transportation Company from 
March 1969 through March 1970.  He further elaborated upon 
his reported in-service stressors by providing the following 
testimony:  in approximately May or June of 1969, the Veteran 
was under incoming mortar fire from the enemy which destroyed 
part of the hospital which was located at the Veteran's place 
of deployment; in approximately August or September of 1969, 
the Veteran delivered equipment to Dao Tang as part of a 
convoy of trucks when his truck was ambushed as he was 
departing Dao Tang; on the evening of Ho Chi Minh's death 
(September 3, 1969), the Veteran performed guard duty of 
bunkers located on his base in anticipation of an attack by 
the enemy; in December of 1969 and January and February of 
1970, the Veteran's base was attacked by the enemy; on three 
occasions on unspecified dates, the Veteran participated in 
escort assignments to guard a mail chopper that was enroute 
to Tay Ninh, Vietnam.

Claims file notes from March 2008 indicate that successful 
efforts were made to obtain the Veteran's service treatment 
records and service personnel records.  These records confirm 
that the Veteran served in Vietnam from March 1969 through 
March 1970.  The claims file does not reflect, however, that 
efforts have been made to obtain a unit history for the 
United States Army 25th Infantry Division Supply and 
Transportation Company.  Given the Veteran's testimony 
regarding his specific in-service stressors and dates on 
which the reported stressor events occurred, efforts should 
be made to obtain the unit history for the United States Army 
25th Infantry Division Supply and Transportation Company to 
corroborate the Veteran's reported stressors.  38 U.S.C.A. 
§ 5103A(c)(1).

At his Video Conference hearing, the Veteran testified that 
he was undergoing current treatment.  Efforts should be made 
to contact the Veteran to obtain the names and addresses of 
any private and VA medical treatment providers from whom the 
Veteran has received treatment since January 2008.  If any 
such treatment providers are identified by the Veteran, 
efforts should be made to obtain the treatment records for 
each such identified treatment provider.  38 U.S.C.A. 
§ 5103A(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for PTSD.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
must also provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the veteran.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment since 
January 2008 which are not currently 
associated with the Veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  SSA should be contacted, and all 
records of medical treatment associated 
with the Veteran's reported grant of SSA 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

4.  The U. S. Army & Joint Services 
Records Research Center (JSRRC) and any 
other appropriate agency should be 
contacted for verification of the 
Veteran's various reported stressors, as 
set forth in the May 2007 VA treatment 
record and the transcript of the 
Veteran's February 2009 Video Conference 
hearing.  The request for such records 
should include a request for the unit 
history for the United States Army 25th 
Infantry Division Supply and 
Transportation Company and should also 
seek to verify:  whether the Veteran's 
base in Cu Chi, Vietnam were attacked by 
incoming small arms and mortar fire in 
the periods specified by the Veteran; 
whether the Veteran participated in a 
convoy to Dao Tang in August or September 
of 1969 and came under enemy ambush; 
whether the Veteran participated in guard 
duty on September 3, 1969; and whether 
the Veteran participated in assignments 
to Tay Ninh, Vietnam to escort a mail 
chopper. 

5.  Then, if any of the Veteran's 
reported stressors have been 
corroborated, the Veteran should be 
afforded a VA psychiatric examination to 
determine whether the Veteran meets the 
diagnostic criteria for PTSD based upon 
the stressors that have been 
corroborated.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to explain whether 
the Veteran meets the diagnostic criteria 
for PTSD and, if so, whether it is due to 
the corroborated stressors.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.


6.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


